    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 1 of 8

                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court




           In the United States District Court
                                                                  By CAsbell at 4:47 pm, Jun 29, 2020




           for the Southern District of Georgia
                   Brunswick Division

JENNIFER JOHNSON,

     Plaintiff,
                                              No. 2:19—CV-101
     v.

EFRIEDRICH SOUTHEAST GEORGIA,
LLC d/b/a FIRST LIGHT HOME CARE

     Defendant.

                                 ORDER

     This matter is before the Court on a motion by Defendant

Efriedrich Southeast Georgia, LLC d/b/a/ First Light Home Care

(“First Light”) to dismiss the “Corrected Amended Complaint” (the

“Amended Complaint”) filed by Plaintiff Jennifer Johnson. Dkt. No.

13. The matter has been fully briefed and is ripe for review. For

the reasons below, First Light’s Motion will be GRANTED in part

and DENIED in part.

     In her Amended Complaint, Jennifer Johnson alleges that from

April 2015 to April 2019 she was employed as a “care coordinator”

for First Light, an “enterprise engaged in commerce” as that term

is defined under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq.     Dkt. No. 7 ¶¶ 4-6. She states that during her

tenure with First Light, she “generally worked about sixty hours
    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 2 of 8



per week, in addition to the time worked while assigned to answer

the telephone at her home or while on duty on weekends.” Id. ¶ 6.

She contends that she was “paid on a salary basis, and never

received    any   additional    compensation       for    overtime    except   for

receiving   twenty    dollars   while       she   was    required    to   answer   a

telephone . . . while at her home for entire nights, and during

instances when she was paid $150.00 for being on call during three-

day weekends.” Id. ¶ 7. She alleges that these payments “were

substantially less than the hourly rate for overtime which the

Plaintiff should have been paid, since the Plaintiff’s overtime

rate of compensation should have been $35.25 per hour.” Id. ¶ 9.

      Plaintiff contends that under the FLSA, she should have been

paid “an overtime premium of one-half 1 of the hourly rate for each

hour worked in excess of forty hours in any given week.” Id. ¶ 8.

She now seeks liquidated damages under the FLSA for unpaid wages

and overtime for the three years proceeding the filing of her

action, as well as attorney’s fees. Id. ¶¶ 11-13. Plaintiff also

contends that First Light’s failure to pay her wages “constitutes

a breach of contract” and that pursuant to that breach she “is

entitled to recover for unpaid wages . . . as well as for all




1 The FLSA provides that covered employees are entitled to an overtime premium

of “one and one-half times the regular rate.” 29 U.S.C. § 207(a). The Court
will assume that Johnson intended to convey that she was entitled to this rate
for her overtime worked rather than half of her regular rate.


                                        2
    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 3 of 8



accumulated    sick    leave,   vacation     pay,   and   other   benefits    of

employment.” Id. ¶ 14.

      In its Motion to Dismiss, First Light argues that Johnson has

not plead sufficient facts to support a claim for overtime pay

under the FLSA or to support a claim for breach of contract. Dkt.

No. 13-1. 2 Though the Court agrees that Johnson’s Amended Pleading

does not allege facts sufficient to state a viable theory of

recovery for breach of contract, she has alleged a cognizable claim

under the FLSA.

                                LEGAL STANDARD

      To survive a motion to dismiss under Rule 12 of the Federal

Rules of Civil Procedure, a pleading must contain “enough facts to

state a claim to relief that is plausible on its face.”                      Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that

allows   the   court   to   draw   the     reasonable     inference   that   the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In determining whether a plaintiff has

met this pleading requirement, the Court accepts the allegations

in the complaint as true and draws all reasonable inferences in

favor of the plaintiff. Ray v. Spirit Airlines, Inc., 836 F.3d



2 In its Motion to Dismiss the Amended Complaint, First Light incorporates, by

reference, its memorandum in support of its Motion to Dismiss Johnson’s original
complaint. Dkt. No. 4-1. The Court will consider arguments raised in both
motions.


                                       3
    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 4 of 8



1340, 1347 (11th Cir. 2016). However, the Court does not accept as

true threadbare recitations of the elements of the claim and

disregards legal conclusions unsupported by factual allegations.

Iqbal, 556 U.S. at 678-79. At a minimum, a complaint should

“contain either direct or inferential allegations respecting all

the material elements necessary to sustain a recovery under some

viable legal theory.” Fin. Sec. Assurance, Inc. v. Stephens, Inc.,

500 F.3d 1276, 1282–83 (11th Cir. 2007) (per curiam) (quoting Roe

v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir.

2001)).

                              DISCUSSION

     First Light argues that Johnson’s factual allegations with

respect to her FLSA claims are not adequately specific to survive

a motion to dismiss. Specifically, First Light contends that

Johnson’s allegations about overtime and on-call hours do not

indicate which weeks she performed overtime, nor do they specify

how often she worked on-call or how many on-call hours she worked.

First Light also argues that Johnson offered “no basis” for her

contention that she was owed $35.25 per hour in overtime premium

payments. Dkt. No. 13-1 at 2. The Court finds that these omissions

are not sufficient to justify dismissal of Johnson’s FLSA claims

under Rule 12.

     In pertinent part, the FLSA provides that a covered employer

shall not


                                   4
    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 5 of 8



      employ any of his employees who in any workweek is
      engaged in commerce or in the production of goods for
      commerce . . . for a workweek longer than forty hours
      unless such employee receives compensation for his
      employment in excess of the hours above specified at a
      rate not less than one and one-half times the regular
      rate at which he is employed.

29 U.S.C. § 207(a)(1). Accordingly, to state a claim for relief

under the FLSA, Johnson must simply show “(1) [s]he [was] employed

by the defendant, (2) the defendant engaged in interstate commerce,

and (3) the defendant failed to pay h[er] minimum or overtime

wages.” Freeman v. Key Largo Volunteer Fire & Rescue Dep’t, Inc.,

494 Fed. App’x 940, 942 (11th Cir. 2012) (citing Morgan v. Family

Dollar Stores, Inc., 551 F.3d 1233, 1277 n.8 (11th Cir. 2008)).

      First Light does not challenge the sufficiency of Johnson’s

Amended Complaint as to the first two elements. Rather, First Light

argues that the Amended Complaint does not provide enough factual

detail to support the contention that it failed to pay Johnson

overtime wages. Ultimately, the allegations necessary to satisfy

the elements of an FLSA claim are “quite straightforward.” Sec’y

of Labor v. Labbe, 319 Fed. App’x 761, 763 (11th Cir. 2008) 3. This



3 First Light argues that this Court should disregard Labbe not only because it
is an unpublished opinion but also because it was decided before Iqbal, after
which many courts rejected Labbe’s seemingly relaxed standard for pleading FLSA
claims. However, regardless of whether Labbe’s particular approach to FLSA
pleadings continues to be good law, it nonetheless remains true that the
elements of an overtime claim itself are “straightforward.” Indeed, while the
pleading requirements for an FLSA action are no less stringent than those of
any other cause of action, the elements of an overtime claim are basic enough
such that pleadings for those claims are likely to be more simple and less
factually cumbersome than, for example, the claims in Iqbal concerning a class-
action restraint-of-trade conspiracy.


                                      5
    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 6 of 8



Court   finds   the    Second   Circuit’s     formulation    in    Lundy   most

instructive: “to state a plausible FLSA overtime claim, a plaintiff

must sufficiently allege 40 hours of work in a given workweek as

well as some uncompensated time in excess of the 40 hours.” Lundy

v. Catholic Health Sys. Of Long Island, Inc., 711 F.3d 106, 114

(2nd Cir. 2013). Here, Johnson has alleged that from April 2015 to

April 2019 she generally worked sixty hours per week, well in

excess of the FLSA’s forty-hour-per-week threshold, and that First

Light never paid her overtime for those hours. See Dkt. No. 7

¶¶ 5-7. She further alleged that in addition to her typical sixty-

hour-per-week     load,   she   at   least    occasionally   worked      “entire

nights” or remained on-call “during three-day weekends” for which

she was only compensated $20.00 and $150.000, respectively. See

id. ¶¶ 6-7. She also specified that, based on her regular hourly

rate, her overtime pay should have been $35.25 per hour. See id.

¶ 9. 4 These allegations are more than “a formulaic recitation of

the elements” and are sufficient to plausibly establish that

Johnson worked overtime hours for which she was not compensated in

contravention     of   the   FLSA.   Iqbal,    556   U.S.   662,   678    (2009)

(quotations omitted). Accordingly, the Court finds that Johnson




4 First Light’s argument that Johnson offers “no basis” for her overtime rate
is confounding. Dkt. No. 13-1 at 2. Using some simple math, we can infer that
Johnson’s hourly rate was $28.20 per hour. The fact that Johnson characterizes
her payment as made on a “salary basis,” dkt. no. 7 ¶ 7, does not necessarily
mean she was not entitled to overtime pay under the FLSA. See 29 C.F.R. 778.113.


                                       6
    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 7 of 8



has stated a claim for relief based on a violation of the FLSA’s

overtime provisions.

     However, the Court finds that Johnson has not stated a breach

of contract claim. Even assuming her employment relationship with

First Light implied the existence of an oral or written contract,

she has not alleged any particular provision of a contract that

First Light breached by failing to compensate her for overtime

hours. Instead, Johnson alleges, in a single paragraph, that “the

failure of the Defendant to pay the Plaintiff for all of her hours

worked   constitutes   a   breach   of   contract.”   Dkt.   No.   7   ¶   14.

Nevertheless, failure to pay overtime hours in violation of the

FLSA does not necessarily give rise to a breach of contract claim.

Indeed, First Light could have contracted to pay Johnson an hourly

or annual rate that would remain steady regardless of total hours

worked. In such a case, First Light’s failure to pay an overtime

premium—though perhaps illegal under the FLSA—would not constitute

a breach of contract. Accordingly, the Court finds that Johnson

has not alleged claims that plausibly entitle her to relief under

a breach of contract theory.

                               CONCLUSION

     For the reasons above, First Light’s Motion to Dismiss, dkt.

no 13, is GRANTED in part and DENIED in part. Specifically, First

Light’s motion to dismiss Johnson’s cause of action for breach of




                                     7
    Case 2:19-cv-00101-LGW-BWC Document 21 Filed 06/29/20 Page 8 of 8



contract is GRANTED but its motion to dismiss her cause of action

under the FLSA is DENIED.



     SO ORDERED, this 29th day of June, 2020.



                                                                _
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   8
